



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ogiamien, 2015 ONCA 680

DATE: 20151007

DOCKET: C60855

Sharpe J.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jamil Osai Ogiamien

Appellant

Jamil Osai Ogiamien, in person

Sharon Guthrie, for respondent

Heard: October 6, 2015

ENDORSEMENT

[1]

The appellant has filed two notices of appeal in relation to his
    on-going
habeas corpus
application in the Superior Court of Justice.
    In the
habeas corpus
application, the appellant challenges the
    legality of his detention for immigration purposes. His first notice of appeal
    relates to the decision of Coats J., the judge hearing the on-going
habeas
    corpus
application, refusing the appellants show cause motion and
    denying a second emergency show cause request. The second notice of appeal
    relates to a decision of Miller J. refusing to grant a
writ of mandamus
and a show cause order on the ground that the relief sought was duplicative
    of the issues already raised in the
habeas corpus
application before
    Justice Coats.

[2]

There is an issue as to whether the Superior Court should exercise its
habeas
    corpus
jurisdiction and until that issue has been resolved, the Superior
    Court is not in a position to grant the appellant the relief he seeks. This
    matter was before Justice Coats again yesterday, October 5, when she made a
    detailed endorsement setting out the timetable for completion of the
habeas
    corpus
application. The appellant is clearly frustrated with the time it
    has taken to have his
habeas corpus
application decided. I am not in a
    position to assess who is responsible for the delay but as counsel for the
    Attorney General agreed,
habeas corpus
applications should be dealt
    with quickly and expeditiously. I note that in her October 5 endorsement,
    Justice Coats lays a significant part of the responsibility for the delay at
    the feet of the appellant.

[3]

The appellant asks me to direct Justice Coats to issue certain orders
    and to proceed in certain manner. I have no jurisdiction to grant that relief.
    The appellant is appealing interlocutory orders made during the course of his
habeas
    corpus
application. Those orders are not appealable to this court in any
    intervention from this court must await the final determination of the
habeas
    corpus
application. I have no authority to direct the Superior Court judge
    how she should proceed as until the Superior Court has completed its
    proceedings and made a final order, this court has no jurisdiction. I do not
    agree with the appellants submission that the refusal to issue a show cause
    order pending determination of the Superior Courts jurisdiction amounted to a
    final order from which an appeal lies to this court. The appellants request
    for a show cause order was simply a device to circumvent the need to proceed in
    an orderly manner and to have the issue of jurisdiction determined first.

[4]

Accordingly, I dismiss this motion and direct that these appeals be
    removed from the inmate appeals list pending a final decision from the Superior
    Court on the
habeas corpus
application.

Robert J. Sharpe
    J.A.


